Citation Nr: 0815682	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  01-01 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
shell fragment wound of the right leg.

2.  Entitlement to an increased (compensable) rating for 
shell fragment wound of the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 and subsequent rating 
decisions from the Los Angeles, California, Department of 
Veterans Affairs (VA) Regional Office (RO).

As pertinent here, the Board remanded the two issues to the 
RO in April 2006 for further development and consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant testified before a Veterans Law Judge in 
February 2006 who is no longer employed at the Board.  The 
appellant responded to a March 2008 Board letter that he 
desired a hearing at the RO before a Veterans Law Judge.

Accordingly, the case is REMANDED for the following action:

The appellant is to be scheduled for a 
hearing at the RO before a Veterans Law 
Judge.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

